Case 3:20-cv-00011-MMH-MCR Document 26 Filed 09/09/20 Page 1 of 3 PageID 325




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

    NATIONAL UNION FIRE INSURANCE
    COMPANY OF PITTSBURGH, PA,
    as assignee and subrogee of
    Florida Education Association,

                  Plaintiff,

    v.                                                        Case No. 3:20-cv-11-J-34MCR

    MILDRED K. GRIFFIS,
    a/k/a Kelly Griffis,

                  Defendant.


                                            ORDER

           THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 25;

    Report) entered by the Honorable Monte C. Richardson, United States Magistrate Judge,

    on July 30, 2020. In the Report, Judge Richardson recommends that Plaintiff’s Motion for

    Final Default Judgment (Dkt. No. 20; Motion) be granted and that default judgment be

    entered in favor of Plaintiff in the amount of $220,800.18. See Report at 1, 13. To date,

    no objections to the Report have been filed, and the time for doing so has passed.

           The Court “may accept, reject, or modify, in whole or in part, the findings or

    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

    objections to findings of facts are filed, the district court is not required to conduct a de

    novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

    1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal

    conclusions de novo. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);
Case 3:20-cv-00011-MMH-MCR Document 26 Filed 09/09/20 Page 2 of 3 PageID 326




    United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May

    14, 2007).

          Upon independent review of the file and for the reasons stated in the Magistrate

    Judge’s Report, the Court will accept and adopt the legal and factual conclusions

    recommended by the Magistrate Judge. Accordingly, it is hereby

          ORDERED:

          1. The Report and Recommendation (Dkt. No. 25) is ADOPTED as the opinion of

             the Court.

          2. Plaintiff’s Motion for Final Default Judgment (Dkt. No. 20) is GRANTED.

          3. The Clerk of the Court is DIRECTED to enter judgment in favor of Plaintiff,

             National Union Fire Insurance Company of Pittsburgh, PA, as assignee and

             subrogee of the Florida Education Association, and against Defendant, Mildred

             K. Griffis, a/k/a Kelly Griffis, for treble damages in the amount of $220,800.18.

          4. The Clerk of the Court is further directed to terminate any pending motions and

             close the file.

          DONE AND ORDERED at Jacksonville, Florida, this 9th day of September, 2020.




                                                2
Case 3:20-cv-00011-MMH-MCR Document 26 Filed 09/09/20 Page 3 of 3 PageID 327




    ja

    Copies to:

    Counsel of Record

    Mildred K. Griffis
    5240 Mallard Road
    Middleburg, FL 32068




                                         3
